DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 16/952,094 is filed on 11/19/2020 and claims foreign priority to JAPAN 2019-214679 on 11/27/2019 and JAPAN 2020-129329 on 07/30/2020.

Response to Amendment
This office action is in response to the amendment filed on 10/6/2022 wherein claims 1-13 are pending and ready for examination, and wherein claims 12-13 have been newly added.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

As to claim 12, the limitation “a first area where the signal passes without attenuation, and a second area where the signal of interest is generated,” there is nowhere in the specification of a signal passes without attenuation and being compared to determine the degree of the degree matching. There is nowhere of such limitation, and there is nowhere in the specification that the parameter is set based on the matching degree between an area where the signal passes without attenuation and the signal in the second area. The best the specification state in page 8 is there are two regions and the matching degree is determined.

Claim 13, there is nowhere in the specification that disclose “spread indicates variations of the signal of interest”. The best the specification cites is in page 2 “The circuitry sets a parameter based on a spread of a subspace of the signal of interest, determines a degree of separation that serves as an index indicative of whether the set parameter is appropriate, and separates the signal of interest and the other signal from each other using the degree of separation.” Yet such aspect has nothing to do with the claimed language in terms of variation and its relation to the spread.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the signal" in “separate the signal and the other signal”.  There is insufficient antecedent basis for this limitation in the claim. The claim cites a signal of interest and another signal. The examiner interprets “the signal” to read on “the signal of interest.” The interpretation is based on best understood, the applicant perhaps intended to cite another concept.

claim 13, recites the limitation "the spread" in “the spread indicates variations of the signal of interest”.  There is insufficient antecedent basis for this limitation in the claim. The applicant perhaps refers to the “the spread of the subspace of the signal of interest”, or perhaps intended to provide another aspect. The claim is examiner based on the best understood.

Claims 2-9 and 12-13 are rejected under 112(b) as they depend from 1 and do not rectify the defect.

Claim 12, the limitation of “calculate a degree of matching between a first area where the signal passes without attenuation, and a second area where the signal of interest is generated” is indefinite, as the examiner is not sure what is exactly meant by a signal passes without attenuation in first area, and the signal in the second area. Where, how and on what such aspect is applied corresponding to claim 1, as claim 12 depends from claim 1. The examiner is not sure how to relate this limitation to claim 12, and how to determine the practical application and algorithm of such limitation especially that such limitation lacks support in the specification. See the above 112 (a) rejection. The claim is examined based on the best understood.

As to claim 13, the limitation of “wherein the spread indicates variations of the signal of interest”, since there is no support in the specification, the examiner is not sure what exactly the variations refer to? Is it in terms of the signal amplitude? Time? Or another aspect, how do such variations relate to the spread? The examiner isn’t even sure what does the spread represent? Yet since the examiner is not sure about the meaning of such aspects, then the scope of the claim is indefinite. The claim is examined based on the best understood. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0125268 A1, Taulu et al, hereinafter referenced as Taulu.
As to independent claim 1, Taulu teaches “A signal separating apparatus, comprising: circuitry configured to separate a signal of interest and another signal different than the signal of interest, in accordance with spatial information on a plurality of sensors installed at locations different from each other,” (fig 1, 110 and [0019-0020], wherein the separating apparatus/method is disclosed. Moreover, [abstract] and [0015] wherein the separation is applied corresponding to spatial information. Furthermore, [0021] the plurality of sensors is installed in different locations.)
“wherein to separate the signal and the other signal, the circuitry being is further configured to set a spatial separation parameter based on a spread of a subspace of the signal of interest,” (see fig 2 of the spatial separation. Moreover, [0032-0036] the spatial separation is disclosed, wherein the signal space separation SSS and signal space projection reads on “spatial separation parameter”. Moreover, [0038-0039] the spatial operators read on “spatial separation parameter”. See [0039-0043] “this basic temporal formulation based on right singular vectors actually gives rise to an equivalent spatial operation”; “Thus, this basic time-domain investigation leads to a spatial cross-validation”. Also see [0053]. See [0017] “to build a spatial denoising operator, is one example of such a CV algorithm.”)
“determine a degree of separation that serves as an index indicative of whether the set spatial separation parameter is appropriate,” (fig 2, 206 and 206, “cross validation”.)
“and separate the signal of interest and the other signal from each other using the degree of separation.” (fig 2, 212, also see [0053] “SSS” and [0017] “spatial denoising operator”.)

As to independent claim 10, Taulu teaches “A signal separating method, comprising: separating a signal of interest and another signal different than the signal of interest in accordance with spatial information on a plurality of sensors installed at locations different from each other,” (fig 1, 110 and [0019-0020], wherein the separating apparatus/method is disclosed. Moreover, [abstract] and [0015] wherein the separation is applied corresponding to spatial information. Furthermore, [0021] the plurality of sensors is installed in different locations.)
“the separating including: setting a spatial separation parameter based on a spread of a subspace of the signal of interest;” (see fig 2 of the spatial separation. Moreover, [0032-0036] the spatial separation is disclosed, wherein the signal space separation SSS and signal space projection reads on “spatial separation parameter”. Moreover, [0038-0039] the spatial operators read on “spatial separation parameter”. See [0039-0043] “this basic temporal formulation based on right singular vectors actually gives rise to an equivalent spatial operation”; “Thus, this basic time-domain investigation leads to a spatial cross-validation”. Also see [0053]. See [0017] “to build a spatial denoising operator, is one example of such a CV algorithm.”)
“determining a degree of separation that serves as an index indicative of whether the spatial separation parameter set in the setting is appropriate;” (fig 2, 206 and 206, “cross validation”.)
“and separating the signal of interest and the other signal from each other using the degree of separation.” (fig 2, 212, also see [0053] “SSS” and [0017] “spatial denoising operator”.)

As to independent claim 11, Taulu teaches “A non-transitory recording medium storing a plurality of instructions which, when executed by one or more processors, cause processors to perform a signal separating method comprising: separating a signal of interest and another signal, different than the signal of interest, in accordance with spatial information on a plurality of sensors installed at locations different from each other,” (fig 1, 110 and [0019-0020], wherein the separating computer algorithm is disclosed. Moreover, [abstract] and [0015] wherein the separation is applied corresponding to spatial information. Furthermore, [0021] the plurality of sensors is installed in different locations.)
“the separating including: setting a spatial separation parameter based on a spread of a subspace of the signal of interest;” (see fig 2 of the spatial separation. Moreover, [0032-0036] the spatial separation is disclosed, wherein the signal space separation SSS and signal space projection reads on “spatial separation parameter”. Moreover, [0038-0039] the spatial operators read on “spatial separation parameter”. See [0039-0043] “this basic temporal formulation based on right singular vectors actually gives rise to an equivalent spatial operation”; “Thus, this basic time-domain investigation leads to a spatial cross-validation”. Also see [0053]. See [0017] “to build a spatial denoising operator, is one example of such a CV algorithm.”)
“determining a degree of separation that serves as an index indicative of whether the spatial separation parameter set in the setting is appropriate;” (fig 2, 206 and 206, “cross validation”.)
“and separating the signal of interest and the other signal from each other using the degree of separation.” (fig 2, 212, also see [0053] “SSS” and [0017] “spatial denoising operator”.)

As to claim 2, Taulu teaches “wherein the circuitry is configured to set, as the spatial separation parameter, a value calculated based on the spread of the subspace of the signal of interest.” ([0042-0043] the cross validation set a defined value for the spatial operator, “this basic temporal formulation based on right singular vectors actually gives rise to an equivalent spatial operation”; “Thus, this basic time-domain investigation leads to a spatial cross-validation”; “For example, for MEG data, the physical relationship between the sources of interest and sensors can be used to create the regularized multi pole moment basis also used by SSS”. Moreover, [0032-0036] the spatial separation is disclosed, wherein the signal space separation SSS and signal space projection SSP reads on “spatial separation parameter”. See [0017] “to build a spatial denoising operator, is one example of such a CV algorithm.”)

As to claim 3, Taulu teaches “wherein the circuitry is further configured to select, from among spatial separation parameter options, a first spatial separation parameter based on a predetermined criterion relating to the spread of the subspace of the signal of interest and set the selected first spatial separation parameter as the spatial separation parameter.” ([0043] “For example, for MEG data, the physical relationship between the sources of interest and sensors can be used to create the regularized multi pole moment basis also used by SSS”. Moreover, see [0038-0043] and rejection of claim 1 above. See [0017] and [0053].)

As to claim 4, Taulu teaches “wherein the circuitry is further configured to replace a value calculated based on the spread of the subspace of the signal of interest with a previously set value and set the previously set value as the spatial separation parameter.” ([0050] the multiplication of spatial matrix and the original data, reads on “with a previously set value and set the previously set value as the spatial separation parameter”; “As a consequence, the artifact spreading introduced by the aforementioned spatial matrix multiplication, which is already designed to be minimized by OTP”; “A small number of dominating waveforms of this matrix may then be selected and projected out from the original data.” Moreover, [0061] “here they are omitted so that the original, SNS, and OTP localization procedures operate on equivalent datasets. Also see [0091-0104] “original data”.)

As to claim 5, Taulu teaches “wherein the circuitry is further configured to quantify the spread of the subspace of the signal of interest.” ([0032])

As to claim 6, Taulu teaches “wherein the circuitry is configured to set a region in which the signal of interest is possibly generated, and separate an inside and an outside of the subspace of the signal of interest from each other using a projection matrix created based on the spatial separation parameter. ([0015-0018] “characterized in the window-based processing”. Moreover, [0050] “spatial matrix multiplication”.)

As to claim 7, Taulu teaches “wherein the circuitry is further configured to determine a time-direction basis vector of each separated subspace and separate, from the signal of interest, a component other than the signal of interest.” (0029] and [0049-0050] “temporal projection”.)

As to claim 8, Taulu teaches “wherein the circuitry is further configured to calculate a degree of matching between the subspace of the signal of interest and the region in which the signal of interest is generated, and determine the spatial separation parameter using the degree of matching and using, as the index, the spread of the subspace of the signal of interest.” ([0038-0043] “cross validation”, “this basic temporal formulation based on right singular vectors actually gives rise to an equivalent spatial operation”; “Thus, this basic time-domain investigation leads to a spatial cross-validation”. Also see [0017] “to build a spatial denoising operator, is one example of such a CV algorithm”.)

As to claim 9, Taulu teaches “wherein the circuitry is configured to calculate the index relating to the spread of the subspace of the signal of interest, using a signal separation ratio between the signal of interest and the other signal.” ([0051] and [0057] “SNR”, also see [0006-0007].)

As to claim 12, Taulu teaches “wherein the circuitry is further configured to calculate a degree of matching between a first area where the signal passes without attenuation, and a second area where the signal of interest is generated, and set the spatial separation parameter based on the degree of the degree of matching.” (Note: this claim is examined based on the best understood. ([0165-0166])

As to claim 13, Taulu teaches “wherein the spread indicates variations of the signal of interest.” (Note: this claim is examined based on the best understood. [0072] “varying neighbors”; “SSS” also see [0018] “A variant of this time-varying processing idea is utilized by the sparse-time artifact removal (STAR) algorithm, which uses statistical thresholding to identify temporally sparse artifacts”. Moreover, [0146] wherein the covariance reads on the variations.)


Response to Arguments
Applicant’s arguments have been considered but are moot because of the new ground of rejection necessitated by the amendments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 2021/0186400 A1, Taulu et al is drawn to apparatus system and methods for suppression of artifacts in non-invasive electromagnetic recordings.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448. The examiner can normally be reached Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2857



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        12/8/2022